DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In response to the Preliminary Amendment filed on June 13, 2019, claims 1-6 have been cancelled and the newly added claims 7-12 are pending.

Specification
The disclosure is objected to because of the following informalities:  The term --This application is a national stage of PCT/JP2017/042962, filed on November 30, 2017, which claims priority to Japanese Application No. JP 2017-194622, filed on October 04, 2017, the content of which in its entirety is herein incorporated by reference-- should be recited on Pg. 1 after the title of the invention, so as to update the status.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the recitation therein is unclear and confusing.  It is suggested the tem “the first screen being held by a first casing rotatably connected about an axis” should be recited as --the first screen being held by a first casing and the second being held by a second casing are connected rotatably about an axis--, so as to clarify the confusion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al (US Pat. No. 10,534,531 B2).
Regarding claim 7, Figs. 1-3D and 27A-27Q of Seo et al broadly discloses display apparatus (i.e. the portable device 100) comprising: a first casing (e.g. the first panel 2) and a second casing (e.g. the second panel 4) that are connected rotatably about an axis (i.e. the first and second display panel are connected rotatably about the axis of the hinge 6); a first screen (e.g. first touch screen 12)  held by the first casing (2) and a second screen (e.g. second touch screen 14) held by the second casing (4); an execution unit that executes processing in accordance with an application that is selected from among a plurality of applications (i.e. the controller 110 processing the various applications; see column 18, lines 36-44); and a display control unit that displays an image created in the processing in accordance with the application executed by the execution unit on one or two screens selected from the first screen and the second screen according to the application (i.e. the controller 110 and the touch screen controller displaying the image (i.e. the graphic objects) created from the processed application on the first and second screen according to the application; see from column 17, line 44 to column 18, line6 and column 18, lines 36-44).
Regarding claim 8, Figs. 27A-27Q of Seo et al broadly discloses that the opening degree detecting unit that detects an opening degree of the first casing and the second casing that changes along with rotation about the axis, wherein the display control unit displays the image created in the processing in accordance with the application executed by the execution unit on one or two screens selected from the first screen and the second screen according to a combination of the application and the opening degree detected by the opening degree detecting unit (e.g. when the relative angle between the first and the second panel is 0 degree (i.e. the 
Regarding claim 9, Figs. 27A-27Q of Seo et al broadly discloses that the inclination detecting unit that detects inclinations of the first casing and the second casing relative to a vertical direction (i.e. when the first panel 2 and the second panel 4 are unfold 1600d from the folded state, i.e. the inclination of the second panel is swinging in the vertical direction), the display control unit displays the image created in the processing in accordance with the application executed by the execution unit on one or two screens selected from the first screen and the second screen according to a combination of the application, the opening degree detected by the opening degree detecting unit, and the inclinations detected by the inclination detecting unit (for example, see Fig. 27G-27J and column 93, lines 18-52).
Regarding claim 10, Figs. 27A-27Q of Seo et al broadly discloses that in a case where the image created in the processing in accordance with the application executed by the execution unit is displayed on both the first screen and the second screen, the display control unit determines, according to the application, whether the image is displayed on the first screen and the second screen that are regarded as a single screen, or the entirety of the image is displayed on each of the first screen and the second screen (for example, see Fig. 27G-27J and column 93, lines 18-52).
Regarding claim 11, Figs. 27A-27Q of Seo et al broadly discloses that the display control unit displays the image created in the processing in accordance with the application executed by 
Regarding claim 12, the claim is to the method for the display apparatus of claim 1, and is similar in scope to claim 1.  Therefore claim 12 is rejected under the same rationale set forth in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kii (US Pub. No. 2011/0018821 A1) discloses the information processing apparatus, information processing method and program.
Park et al (US Pub. No. 2011/0193805 A1) teaches the screen control method and apparatus for mobile terminal having multiple touch screens.
Sirpal et al (US Pub. No. 2012/0081323 A1) discloses the application launch.
Kobayashi et al (US Pub. No. 2012/0229374 A1) teaches the electronic device.
Minemura et al (US Pub. No. 2012/0250241 A1) discloses the information processing apparatus and information processing method.
Kim et al (US Pub. No. 2016/0132074 A1) teaches the mobile terminal and method for controlling the same.
Wygonik et al (US Pub. No. 2018/0061374 A1) discloses the adaptive screen interactions.

Itou (US Pub. No. 2020/0264825 A1) discloses the terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626